FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJune HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 29 June 2012 HSBC BANK MALAYSIA BERHAD RESULTS FOR THE QUARTER ENDED 31 MARCH 2012 - HIGHLIGHTS · Profit before tax for the three months ended 31 March 2012 was MYR429m, MYR135m or 45.6% higher than reported for the same period in 2011. · Operating income grew to MYR767m, an increase of MYR126m or 19.7% compared with the same period in 2011. · Loan impairment charges and other credit risk provisions remained stable at MYR49m for the three months ended 31 March 2012 compared with the same period in 2011 (MYR50m). · Cost efficiency ratio for the three months ended 31 March 2012 improved to 37.7% from 46.3% for the same period in 2011. · Total assets of MYR72.8bn at 31 March 2012 decreased from MYR79.7bn at 31 December 2011 (31 March 2011: MYR66.5bn). · Core capital ratio and risk-weighted capital ratio (net of proposed dividends) remain strong at 9.1% and 12.7% respectively at 31 March 2012. The financial statements of HSBC Bank Malaysia Berhad have been prepared in accordance with the applicable approved accounting standards issued by the Malaysian Accounting Standards Board. Commentary Mukhtar Hussain, Deputy Chairman and Chief Executive Officer of HSBC Bank Malaysia Berhad ('the Bank') and Global CEO, HSBC Amanah, commented: "We recorded an increase of MYR135m or 45.6% in profit before tax, primarily due to robust growth in operating income that was further aided by a decrease in operating expenses and stable loan impairment charges. This is a good start to the financial year. "This year, the Malaysian economy is projected to experience slightly lower growth levels of around 4% to 5% compared to the previous year but domestic demand is expected to continue to be the anchor for growth. The upward revision of public sector wages and the implementation of various financial incentives and assistance to low and middle-income groups announced in the 2012 Budget is expected to spur consumer spending. Private investment is likely to be supported by domestically-oriented industries and the ongoing implementation of projects under the Malaysian government's Economic Transformation Programme. "We remain optimistic about the Bank's prospects in Malaysia and stand committed to continue to invest and contribute positively towards the economic and financial development of Malaysia." Financial Commentary HSBC Bank Malaysia Berhad reported profit before tax of MYR429m in the first three months of 2012, an increase of 45.6% or MYR135m compared with the same period in 2011. This was mainly due to an increase in operating income of MYR126m or 19.7% compared with the corresponding financial period, stable loan impairment charges and lower operating expenses of MYR289m, down MYR8m or 2.6%. Operating income grew to MYR767m, an increase of MYR126m or 19.7% compared with the same period in 2011. This was mainly due to higher trading profits of MYR201m, an increase of MYR51m or 34.4%, higher income from Islamic banking operations of MYR140m, an increase of MYR45m or 47.8%, higher net fee income of MYR128m, an increase of MYR14m or 12.1%, and higher net interest income of MYR293m, an increase of MYR14m or 4.9%. Trading profits grew principally on derivatives and net interest income on financial assets held-for-trading ("HFT"), as well as gains on disposal of financial assets HFT. The robust double digit growth rate in income from Islamic Banking Operations was driven by the strong momentum and interest in Islamic Banking in the local and international financial industry, and was further bolstered by the Bank's investments in domestic network coverage and the range of Islamic services and products offered. Net fee income improved on increased corporate finance related fees while net interest income grew on the expanded average loans base. Other operating expenses for the three months ended 31 March 2012 showed some improvement at MYR289m (a decrease of 2.6% or MYR8m) compared with the same period in 2011, mainly due to lower general administrative expenses (down MYR23m or 23.0%) that was partly offset by higher personnel expenses (up MYR8m or 5.4%). General administrative expenses dropped mainly on decreased recharges for Group Marketing Support services, while the higher personnel expenses were in line with the expansion of the business. Total assets decreased by MYR6.9bn or 8.7% to MYR72.8bn compared with 31 December 2011, attributed mainly to lower deposits and placements from banks and financial institutions (31 March 2012: MYR5.3bn; 31 Dec 2011: MYR9.9bn). Gross loans, advances and financing as at 31 March 2012 were stable at MYR40.5bn (31 December 2011: MYR40.1bn). Media enquiries to Marlene Kaur at +or marlenekaur@hsbc.com.my Notes to editors: 1. HSBC in Malaysia HSBC Bank Malaysia Berhad was locally incorporated in 1984 and is a wholly-owned subsidiary of The Hongkong and Shanghai Banking Corporation Limited (a company under the HSBC Group). In 2006, HSBC was the first foreign bank to be awarded a Takaful (Islamic insurance) license in Malaysia. HSBC Amanah Takaful (Malaysia) Sdn Bhd, a joint venture between HSBC Insurance (Asia Pacific) Holdings Limited (49% shareholding), Jerneh Asia Berhad (31% shareholding) and Employees Provident Fund Board of Malaysia (20% shareholding), commenced operations in August 2006. In 2007, HSBC Bank Malaysia Berhad was the first locally incorporated foreign bank to be awarded an Islamic banking subsidiary licence in Malaysia, and HSBC Amanah Malaysia, a full fledged Islamic bank wholly owned by HSBC Bank Malaysia, commenced operations in August 2008. HSBC in Malaysia has a network of 61 branches nationwide, of which 19 are Islamic finance branches. 2. The Hongkong and Shanghai Banking Corporation Limited The Hongkong and Shanghai Banking Corporation Limited is the founding and a principal member of the HSBC Group which serves customers worldwide from around 7,200 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,637bn at 31 March 2012, the HSBC Group is one of the world's largest banking and financial services organisations. Unaudited Condensed Statements of Financial Position as at 31 March 2012 Figures in MYR '000s Group 31 Mar 2012 31 Dec 2011 1 Jan 2011 Assets Cash and short term funds 12,435,340 21,603,227 11,815,604 Securities purchased under resale agreements 3,238,750 3,682,969 6,467,863 Deposits and placements with banks and other financial institutions 1,536,175 651,778 330,981 Financial Assets Held-for-Trading 7,175,403 6,217,237 4,895,060 Financial Investments Available-for-Sale 4,937,959 4,873,818 3,400,090 Loans, advances and financing 39,638,472 39,156,932 34,076,044 Other assets 2,179,727 1,941,383 2,023,553 Statutory deposits with Central Bank 1,028,059 1,096,060 221,827 Property and equipment 346,654 354,032 318,481 Intangible assets 53,157 53,263 60,621 Deferred tax assets 217,606 94,245 168,344 Total assets 72,787,302 79,724,944 63,778,468 Liabilities Deposits from customers 57,288,540 58,523,846 48,339,424 Deposits and placements from banks and other financial institutions 5,275,820 9,908,962 6,853,048 Bills and acceptances payable 424,694 521,337 429,229 Other liabilities 3,248,963 4,762,900 2,354,493 Recourse obligation on loans sold to National Mortgage Corporation - - 374,991 Provision for taxation 197,922 53,103 103,158 Subordinated bonds 1,009,921 1,015,200 1,003,039 Total liabilities 67,445,860 74,785,348 59,457,382 Equity Share capital 114,500 114,500 114,500 Reserves 4,926,942 4,525,096 3,956,586 Proposed dividend 300,000 300,000 250,000 Total equity attributable to owner of the Bank 5,341,442 4,939,596 4,321,086 Total liabilities and equity 72,787,302 79,724,944 63,778,468 Commitments and Contingencies 130,682,190 119,168,960 87,503,362 Unaudited Condensed Statements of Financial Position as at 31 March 2012 Figures in MYR '000s Bank 31 Mar 2012 31 Dec 2011 1 Jan 2011 Assets Cash and short term funds 9,915,141 20,292,272 10,658,860 Securities purchased under resale agreements 3,238,750 3,682,969 6,467,863 Deposits and placements with banks and other financial institutions 4,495,309 3,687,058 1,471,815 Financial Assets Held-for-Trading 7,174,902 6,000,521 4,747,054 Financial Investments Available-for-Sale 4,249,718 4,451,732 3,069,425 Loans, advances and financing 31,809,297 31,610,586 29,439,768 Other assets 2,208,803 1,913,656 1,978,890 Statutory deposits with Central Bank 757,497 867,498 187,098 Investments in subsidiary companies 660,021 660,021 660,021 Property and equipment 328,672 335,106 302,056 Intangible assets 52,829 52,802 59,122 Deferred tax assets 188,365 79,063 150,342 Total assets 65,079,304 73,633,284 59,192,314 Liabilities Deposits from customers 49,985,357 53,047,615 44,556,909 Deposits and placements from banks and other financial institutions 5,268,278 9,429,554 6,261,536 Bills and acceptances payable 414,540 513,737 423,698 Other liabilities 3,174,071 4,845,377 2,277,196 Recourse obligation on loans sold to National Mortgage Corporation - - 374,991 Provision for taxation 172,059 46,265 98,710 Subordinated bonds 1,009,921 1,015,200 1,003,039 Total liabilities 60,024,226 68,897,748 54,996,079 Equity Share capital 114,500 114,500 114,500 Reserves 4,640,578 4,321,036 3,831,735 Proposed dividend 300,000 300,000 250,000 Total equity attributable to owner of the Bank 5,055,078 4,735,536 4,196,235 Total liabilities and equity 65,079,304 73,633,284 59,192,314 Commitments and Contingencies 127,938,827 116,742,039 85,680,212 Unaudited Condensed Statements of Profit or Loss and Other Comprehensive Income Figures in MYR '000s Group Bank 31 Mar 2012 31 Mar 2011 31 Mar 2012 31 Mar 2011 Revenue 1,099,625 906,088 957,163 821,683 Interest income 573,587 518,209 590,447 527,835 Interest expense (280,872) (239,197) (280,872) (239,197) Net interest income 292,715 279,012 309,575 288,638 Fee and commission income 134,118 118,397 134,118 118,397 Fee and commission expense (6,125) (4,183) (6,125) (4,183) Net fee and commission income 127,993 114,214 127,993 114,214 Net trading income 200,825 149,394 201,185 149,394 Income from Islamic banking operations 140,096 94,780 - - Other operating income 5,758 3,579 31,413 26,057 Operating income before impairment losses 767,387 640,979 670,166 578,303 Loan / financing impairment charges and other credit risk provisions (48,962) (49,485) (23,787) (28,270) Net operating income 718,425 591,494 646,379 550,033 Other operating expenses (288,926) (296,585) (267,796) (283,887) Profit before income tax expense 429,499 294,909 378,583 266,146 Income tax expense (109,846) (74,852) (97,101) (68,439) Profit for the period 319,653 220,057 281,482 197,707 Other comprehensive income Items that may be reclassified subsequently to profit or loss Cash flow hedge (384) (34) (384) (34) Available-for-sale reserve Change in fair value (3,841) (8,593) (3,502) (8,222) Amount transferred to profit or loss - (256) - (256) Income tax relating to components of other comprehensive income 960 2,212 875 2,120 Other comprehensive income for the period, net of income tax (3,265) (6,671) (3,011) (6,392) Total comprehensive income for the period 316,388 213,386 278,471 191,315 Profit attributable to the owner of the Bank 319,653 220,057 281,482 197,707 Total comprehensive income attributable to the owner of the Bank 316,388 213,386 278,471 191,315 Basic earnings per MYR0.50 ordinary share 139.6 sen 96.1 sen 122.9 sen 86.3 sen Dividends per MYR0.50 ordinary share (net) - final dividend paid in respect of prior year - 109.2 sen - 109.2 sen SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:29 June 2012
